DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks filed 05/10/2021. Claims 1, 4, 8, 11, 15, and 18 have been amended. No claims have been cancelled and no claims have been added. Accordingly, claims 1020 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridge et al US 2014/0066105 A1 (hence Bridge) in view of Choi et al US 2013/0326366 A1 (hence Choi), or in the alternative, Claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridge et al US 2014/0066105 A1 (hence Bridge) in view of Choi et al US 2013/0326366 A1 (hence Choi), and Vulcano US 2013/0324164 A1 (hence Vulcano).
In re claims 1, 8, and 15, Bridge discloses a method including establishing a communication session between a first device and a second device wherein the first device is a mobile computing device and the location of the first device is received at the second device and is displayed on a graphical user interface of the second device during the communication session (Abstract) and teaches the following:
while executing an instant messaging application (Fig.1): obtaining first geographic location information of the first mobile device associated with a first user, second geographic location information of a second mobile device associated with a second user, and a first timestamp at which both the first and second geographic location information is recorded (Paragraphs 0023, and 0038-0039); displaying an interactive map corresponding to the first timestamp on a 
However, Bridge doesn’t explicitly teach the following:
rendering a first user message from the first user on the interactive map adjacent to the first mark and a second user message from the second user adjacent to the second mark, respectively
Nevertheless, Choi discloses a method for exchanging a message, which display a map indicating locations of a plurality of user terminal apparatuses and display an input message on a region corresponding to each of the locations of the user terminal apparatuses on the map, so that a plurality of users can identify one another's locations and can exchange messages with one another (Paragraph 0012), and teaches the following:
rendering a first user message from the first user on the interactive map adjacent to the first mark and a second user message from the second user adjacent to the second mark, respectively (Paragraph 0012, Fig.3, Paragraph 0068, Fig.6, and Paragraphs 0088-0089)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the map display of the Bridge reference with the text message service displaying feature on the map, as taught by Choi, in order to appropriately combine a communication service for exchanging a message between mobile terminal apparatuses and a location-based service to provide a new user experience by combining a social network and a virtual world providing real world information (Choi, Paragraph 0010).
In the alternative rejection, if the applicant disagrees with the interpretation of Bridge with respect to keeping the first mark representing the first mobile device and the first user message at a fixed position of the display of the first mobile device, Vulcano 
keeping the first mark representing the first mobile device and the first user message at a fixed position of the display of the first mobile device (Paragraphs 0054, 0071, 0079, 0167, 0170, and 0174)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Bridge reference with the feature of maintaining the current location indicator at the center of the currently displayed region of the map, as taught by Vulcano, since said feature appears to be well-known (Vulcano, Paragraph 0054).

In re claims 2, 9, and 16, Bridge teaches an update rate of 10 minutes, 30 minutes and an hour but doesn’t explicitly teach the following:
wherein the first and second timestamps are associated with a time separation, and the time separation is selected from a group consisting of: 1.5 seconds, 1 second, 0.5 second and 0.2 second
It would have been obvious to one having ordinary skills in the art at the time the application was filed to have modified the update rate to include the rates as recited in the claim since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claims 3, 10, and 17, Bridge teaches the following:
wherein the first and second geographic location information includes GPS coordinates where the first and second mobile devices are located at the first timestamp, respectively, and the GPS coordinates are measured by a respective internal GPS embedded in the first and second mobile devices (Paragraph 0039)
In re claims 5, 12, and 19, Bridge teaches the following:
wherein the interactive map remains at the same resolution level from the first timestamp to the second timestamp (Fig.4A, and Fig.4B)
In re claims 6, 13, and 20, Bridge teaches the following:
wherein the first user message is a text message and the second user message is a voice message (Paragraph 0018)

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridge, and Choi as recited above and further in view of Wormald US 2008/0268816 A1 (hence Wormald) or in the alternative, under 35 U.S.C. 103 as being unpatentable over Bridge, Choi, and Vulcano as recited above and further in view of Wormald.
In re claims 4, 11, and 18, Bridge discloses the use of GPS but doesn’t explicitly teach the following:
wherein the first geographic location information includes latitude and longitude values associated with the first location of the first client device, and the second geographic location information includes latitude and longitude values associated with the second location of the second client device
Nevertheless, Wormald discloses a system and method for determining the availability of a mobile communications device on a network and teaches the following:
wherein the first geographic location information includes latitude and longitude values associated with the first location of the first client device, and the second geographic location information includes latitude and longitude values associated with the second location of the second client device (Paragraph 0024)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the GPS module of the Bridge reference to include that latitude and longitude of the device since it is well known in the navigation field that the GPS module calculates a position of the device based on its latitude and longitude.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridge, and Choi as recited above and further in view of Liu et al US 2014/0171139 A1 (hence Liu), or in the alternative, under 35 U.S.C. 103 as being unpatentable over Bridge, Choi, and Vulcano as recited above and further in view of Liu.
In re claims 7 and 14, Bridge discloses a voice transcription of the communication (Paragraph 0025) but doesn’t explicitly teach the following:
wherein the voice message is played in response to a user selection of the voice message on the interactive map to listen to the voice message
Nevertheless, Liu discloses methods and devices for intercommunication between mobile terminals based on digital networks (Abstract) and teaches the following:
wherein the voice message is played in response to a user selection of the voice message on the interactive map to listen to the voice message (Paragraph 0008)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the mobile device of the Bridge reference to include the selection of a desired message feature, as taught by Liu, since selection of the voice message to listen to the voice message is a well-known feature in mobile devices.

Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments/remarks with respect to claim 1 that Bridge does not teach or suggest the location of client device 180c is displayed at a fixed position of the display of the first mobile device, the examiner respectfully disagrees with that statement. Paragraph 0023 of Bridge discloses the user 180a approaching user 180c, accordingly the updated position of 180c is not changing, and therefore the position of 180c is a fixed position. In order to advance prosecution, the examiner has provided an alternative rejection in view of Bridge, Choi, and Vulcano as recited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RAMI KHATIB/Primary Examiner, Art Unit 3669